MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               Feb 26 2016, 9:34 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT P.T.                               ATTORNEYS FOR APPELLEE
Richard F. Comingore                                      Gregory F. Zoeller
Rensselaer, Indiana                                       Attorney General of Indiana
ATTORNEY FOR APPELLANT R.W.                               Robert J. Henke
                                                          James D. Boyer
Russell Dean Bailey
                                                          Deputy Attorneys General
Demotte, Indiana
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         February 26, 2016
Child Relationship of:                                    Court of Appeals Case No.
                                                          37A03-1510-JT-1714
J.W. (Minor Child)
                                                          Appeal from the Jasper Circuit
  and                                                     Court
P.T. (Mother) & R.W. (Father),                            The Honorable John D. Potter,
Appellants-Repondents,                                    Judge
                                                          Trial Court Cause No.
        v.                                                37C01-1504-JT-122

The Indiana Department of
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 37A03-1510-JT-1714 | February 26, 2016    Page 1 of 8
      Baker, Judge.


[1]   P.T. and R.W. appeal the judgment of the trial court terminating their parental

      rights as to their child, J.W., arguing that the judgment is not supported by

      sufficient evidence. Finding the trial court’s judgment supported by sufficient

      evidence, we affirm.


                                                     Facts
[2]   P.T. (Mother) and R.W. (Father) (collectively, Parents) are the parents of J.W.

      (Child), who was born on July 19, 2014. On August 1, 2014, Child’s aunt and

      grandmother found Child at Parents’ house; Mother was at the house, but

      incoherent and unable to stay awake. The aunt and grandmother believed that

      Mother was on drugs. Father was at work. The aunt and grandmother took

      Child to the police station, and the police contacted the Indiana Department of

      Child Services (DCS). Mother later awoke from her stupor, and called the

      police, believing that Child had been kidnapped. The police went to Mother’s

      house, where they found her intoxicated and slurring words. When DCS

      arrived, they found multiple prescription bottles that, though filled out only four

      days prior, were either half or fully empty.


[3]   Citing Mother’s inability to care for Child and Father’s negligence in leaving

      Child in Mother’s care, DCS filed a Child in Need of Services (CHINS) petition

      on August 5, 2014. After a September 15, 2014, factfinding hearing, the

      Parents stipulated to the allegations in the CHINS petition, namely, that

      Mother had abused prescription drugs and that Father “cannot care for [Child]

      Court of Appeals of Indiana | Memorandum Decision 37A03-1510-JT-1714 | February 26, 2016   Page 2 of 8
      at this time due to work, no stable housing, and lack of skills to parent an

      infant.” Mother’s App. 14-15. The trial court granted the petition and ordered

      Parents to, among other things, complete a substance abuse evaluation,

      participate in relapse prevention education, submit to random drug screens,

      complete a parenting assessment, contact DCS once a week, and secure stable

      housing for their family.


[4]   On January 26, 2015, the trial court held a review hearing. It found that

      Parents had not complied with several portions of its case plan. On April 27,

      2015, the trial court found Parents in contempt of its orders, citing forty-six

      missed drug screens; positive drug tests for marijuana, hydrocodone,

      methamphetamine, and amphetamine; only ten negative drug tests over the

      course of eight months; and Parents’ lack of participation with DCS services.


[5]   On April 29, 2015, DCS filed a petition to terminate Parents’ parental rights.

      The trial court held an evidentiary hearing on September 1, 2015, and issued a

      termination order on September 29, 2015. The trial court found that there was

      a reasonable probability that the conditions that resulted in the child’s removal

      would not be remedied, pointing out that Mother and Father had not been able

      to remain drug-free and had participated in DCS services inconsistently. The

      trial court further found that termination was in Child’s best interest, and that

      DCS had a satisfactory plan for Child, namely, adoption. Mother and Father

      now appeal separately.




      Court of Appeals of Indiana | Memorandum Decision 37A03-1510-JT-1714 | February 26, 2016   Page 3 of 8
                                   Discussion and Decision
[6]   The Fourteenth Amendment to the United States Constitution protects a

      parent’s right to establish a home and raise his or her children. In re G.Y., 904
N.E.2d 1257, 1259 (Ind. 2009). Our Supreme Court has observed that “[a]

      parent’s interest in the care, custody, and control of his or her children is

      ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting Troxel v.

      Granville, 530 U.S. 57, 65 (2000)). However, this right is not absolute and the

      interests of parents must be subordinated to those of their children when parents

      are unable or unwilling to meet the responsibilities that accompany this

      right. Id. at 1259–60.


[7]   When reviewing the termination of parental rights, we do not reweigh the

      evidence or judge the credibility of the witnesses. Id. at 1260. We consider

      only the evidence and reasonable inferences drawn therefrom that are most

      favorable to the judgment. Id. When the trial court enters findings of fact and

      conclusions of law, we apply a two-tiered standard of review. Id. We

      determine whether the evidence supports the findings and then determine

      whether the findings support the judgment. Id. We will reverse the trial court’s

      judgment only if it is clearly erroneous, meaning that the trial court’s findings

      do not support its conclusions or its conclusions do not support its

      judgment. Id.


[8]   We will analyze Mother’s arguments and Father’s arguments separately.




      Court of Appeals of Indiana | Memorandum Decision 37A03-1510-JT-1714 | February 26, 2016   Page 4 of 8
                                      I. Mother’s Argument
[9]    Mother spends most of her brief providing a reinterpretation of the factual

       record. She argues that when Child’s aunt and grandmother came by her house

       on August 1, 2014, Mother was not on drugs, but rather she was “so tired that

       she did not stay awake long enough to answer an unspecified number of

       questions.” Appellant Mother’s Br. 7. When Mother drifted out of

       consciousness and the aunt and grandmother took Child to the police, “[t]heir

       action could be construed as a kidnapping.” Id. “There was no need for a

       hurried or rushed decision. Yet, the decision was made very quickly.” Id. And

       so on.


[10]   Mother’s argument is misplaced—she has conflated the initial CHINS

       proceeding with the subsequent termination of parental rights. In fact,

       Mother’s brief hardly refers to any fact taking place after this August 2014

       incident. But Mother earlier concedes, correctly, that both Parents “freely and

       voluntarily admitt[ed] to the allegations of the CHINS petition. . . .” Id. at 3.

       Even if we were to substitute Mother’s reinterpretation of the facts for the trial

       court’s—something we cannot and will not do, given our standard of review—

       these contentions do nothing to challenge the final judgment from which she is

       appealing, which is the termination order. If Mother believed that the CHINS

       determination was in error, she should have appealed it; she cannot relitigate

       the issue at this late stage. Since she has provided no other reason to reverse the

       termination order, Mother’s argument fails.



       Court of Appeals of Indiana | Memorandum Decision 37A03-1510-JT-1714 | February 26, 2016   Page 5 of 8
                                        II. Father’s Argument
[11]   Father argues that there was not clear and convincing evidence from which the

       trial court could conclude (1) that there was a reasonable probability that the

       conditions that resulted in the child’s removal from Parents would not be

       remedied; (2) that there was a reasonable probability that the continuation of

       the parent-child relationship poses a threat to the well-being of the child; or (3)

       that termination was in the best interests of Child. Ind. Code § 31-35-2-4(b)(2).

       In support of his argument, Father directs our attention to several drug screen

       results that were admitted into evidence over his hearsay objection. He

       contends that the trial court erred in admitting these results and that without

       these results, the trial court lacked a factual basis to make the conclusions that it

       made.


[12]   Assuming for the sake of argument that these drug screens were hearsay, 1 we

       still find Father’s argument unavailing, as any error would be harmless. An

       error will be found harmless if its probable impact, in light of all of the evidence

       in the case, is sufficiently minor so as not to affect the substantial rights of the

       parties. In re C.G., 933 N.E.2d 494, 508 (Ind. Ct. App. 2010.




       1
         DCS wanted to put into evidence several drug screens that Father failed. But rather than have the
       technician who performed the screens testify at trial, DCS simply brought a DCS employee to testify to the
       results. Father has a strong argument that this is not a permissible method of authenticating drug screens as
       business records, and that these drugs screens were likely hearsay. We caution DCS and the trial court to pay
       closer heed to the Indiana Rules of Evidence in the future.

       Court of Appeals of Indiana | Memorandum Decision 37A03-1510-JT-1714 | February 26, 2016         Page 6 of 8
[13]   Without the evidence of the drug screens, the trial court still had sufficient

       evidence regarding Father’s drug use. Father’s therapist testified that Father

       admitted to using drugs as a coping mechanism and that Father did not seem

       willing to stop. Moreover, the trial court had already found Father in contempt

       for failing to complete a majority of his drug screens. Given that it was Parents’

       involvement with drugs that resulted in Child’s initial removal from the home,

       the trial court was correct to be troubled by Father’s continued involvement

       with illegal drugs.


[14]   Furthermore, while Father did attend some parenting assessments offered by

       DCS, he did not complete the service. He also failed to contact DCS weekly, as

       required by the trial court’s order. Father also failed to regularly attend the

       visitations offered by DCS.


[15]   When seeking an involuntary termination of parental rights, the State is

       required to prove, among other elements, the following:

               (B) there is a reasonable probability that:


                   (i) the conditions that resulted in the child's removal or the
                       reasons for placement outside the home of the parents will
                       not be remedied; or


                   (ii) the continuation of the parent-child relationship poses a
                        threat to the well-being of the child; [and]


               (C) that termination is in the best interests of the child; and



       Court of Appeals of Indiana | Memorandum Decision 37A03-1510-JT-1714 | February 26, 2016   Page 7 of 8
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       I.C. § 31-35-2-4(b). Given Father’s continued involvement with illegal drugs,

       along with DCS’s plan to have Child’s aunt adopt Child, the trial court had

       ample evidence to support its termination order.


[16]   The judgment of the trial court is affirmed.


       Bradford, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 37A03-1510-JT-1714 | February 26, 2016   Page 8 of 8